*111Upon a rehearing the following opinion was filed, May 4, 1886:
Gilfillan, C. J.
The opinion in this case heretofore filed is based, •as to the liability incurred by John Fern, on our understanding that the findings of fact show that, while assisting Young in sending off the wheat in the elevator, he knew that the latter was wrongfully disposing of the property of others. The fact is not expressly and sufficiently stated in the findings, but other facts are stated, which, as seemed to us, the court below intended as equivalent to stating that fact. On a rehearing of the parties as to that point, we think it may be that the court below did not so intend; and, in order that no injustice may be done through a misapprehension of the facts, the court below will amend the findings of fact by adding immediately after the following words in the findings heretofore made, to wit: “That during all said time one John Fern was the agent and wheat inspector ■of the said John Young, and assisted him in operating said elevator, and managing said warehouse business, and in all the transactions hereinafter set out,” — a statement whether, at the times of such transactions, and especially at the times of shipping the wheat of plaintiffs as complained of, said John Fern did or did not know that the wheat of depositors not belonging to said Young was being shipped, and did or did not know that the amount of wheat receipts outstanding exceeded the amount of wheat left after such shipments to meet such receipts; and if, as so amended, said findings shall "state that said John Fern did, at said times, know such facts, then the court below will modify its judgment only as directed in the opinion heretofore filed. But if, as so amended, the findings shall state that said John Fern, at said times, did not know such facts, then the court below will further modify its judgment so as to conform to the prpjjo^ ■> sition that said Fern was not guilty of a conversion of the wheatj and .. was not debarred by his acts from claiming his proportionate share of the wheat in the hands of the assignee. ' And, for the guidance of the court below in the matter, we hold the rule of law to be that an agent or servant who, acting solely for his principal or master, and by his direction, and without knowing of any wrong, or being guilty of gross negligence in not knowing of it, disposes of, or assists the *112master in disposing of, property which the latter has no right to dispose of, is not thereby rendered liable for a conversion of the property.